Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 and 9-20 are pending in this application.


Double Patenting

Claims 1, 13 and 20 are still rejected on the grounds of nonstatutory double patenting as cited in the prior office action, dated 11/8/2021.  The claim amendments still disclose subject matter from independent claim 1 of U.S. Patent No. 10,754,894.  Accordingly, claims 1, 13, 20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10,754,894. Although the claims at issue are not identical, they are not patentably distinct from each other.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7, 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 13 and 20 recite adaptively re-order a set of regular expressions into an order of priority based on frequencies that respective regular expressions of the set of regular expressions match a set of messages; determine, for a first message of the set of messages, a plurality of regular expressions of the adaptively ordered set of regular expressions match the first message; create a representation graph having connected nodes, wherein the connected nodes correspond to the plurality of regular expressions that match the first message; and classify a second message based on the adaptively ordered set of regular expressions and the graph by traversing the connected nodes in the graph to identify a node corresponding to a particular regular expression that matches the second message and has a highest priority in the adaptive ordered set of regular expressions, and classifying the second message based on the particular regular expression.

The limitation of adaptively re-order a set of regular expressions into an order of priority based on frequencies that respective regular expressions of the set of regular expressions match a set of messages, the adaptive re-ordering of the set of regular expressions to produce an adaptively ordered set of regular expressions, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “executable on the processor,” nothing in the claim element 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to perform the abstract idea. The processor in each step is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of receiving search terms, performing and generating search results identifying indirect commonalities and presenting the indirect commonalities such that it amounts no more than mere instructions to apply the exception using a generic computer component). Accordingly, these additional element does not integrate the abstract idea into a practical application 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 1, 13 and 20, as a whole, are directed an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, accordingly, claims 1, 13 and 20 are not patent eligible.

Claim 2-7, 9-12 and 14-19 depend on claims 1 and 13 and include all the limitations of claims 1 and 13. Therefore, claims 2-12 and 14-19 recite the same abstract idea and the analysis must therefore proceed to Step 2A Prong Two.
Claims 2 and 14 recite the additional limitation of determining a first regular expression of the adaptively ordered set of regular expressions that matches the first message; adding a first node corresponding to the first regular expression to the bi-directional graph; determining a second regular expression of the adaptively ordered set of regular expressions that matches the first message; adding a second node corresponding to the second regular expression to the bi-directional graph; and adding, to the bi-directional graph, an edge from the first node to the second node to indicate that the first regular expression and the second regular expression match the first 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 2 and 14 are not patent eligible.
Claims 3, 15, recite additional limitations wherein the instructions when executed cause the system to: determine an acceptable error rate for classifying the second message; and limit traversal of the bi-directional graph based on the acceptable error rate.  The additional element represent a further mental process step of evaluating an error rate and limiting manually traversing a bi-directional graph written with pencil and 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 3 and 15 are not patent eligible.
Claims 4, 16, additionally recite wherein the instructions when executed cause the system to: determine a first regular expression of the adaptively ordered set of regular expressions that matches the second message; traverse nodes of the bi-directional graph in an order based on an adaptive order of the adaptively ordered set of regular expressions; and determine that the second message has been misclassified if a second regular expression corresponding to a node of the bi-directional graph matches the first regular expression and the second regular expression is ordered 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 4 and 16 are not patent eligible.
Claims 5, 17, additionally recite wherein the instructions when executed cause the system to: receive additional message data; and update the bi-directional graph based on the additional message data.  The additional element represent a further mental process step of manually penciling in an update to a written bi-directional graph. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 5 and 17 are not patent eligible.
Claims 6, 18, additionally recite wherein the instructions when executed cause the system to: change an adaptive order of the adaptively ordered set of regular expressions based on at least one of: a time of day, or a day of a week.  The additional element represent a further mental process step of manually changing the evaluation criteria for subsequent evaluations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 6 and 18 are not patent eligible.
Claim 7, recites the additional limitations determine whether a given regular expression of the set of regular expressions matches each message of the set of messages; and classify a third message using the given regular expression after failing to classify the third message based on the adaptively ordered set of regular expressions.  The additional element represent a further mental process step of determining matches with messages and manually classifying on pencil and paper dependent on the evaluation/determination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 7 is not patent eligible.
Claims 9, 19, additionally recite classify the second message based on: determining a first regular expression of the adaptively ordered set of regular expressions that matches the second message; traversing the bi-directional graph from a first node corresponding to the first regular expression to a second node corresponding to a second regular expression of the adaptively ordered set of regular expressions, and determining that the second regular expression corresponding to the second node matches the second message; determining whether the first regular expression or the second regular expression has a higher priority in the set of regular expressions; and classifying the second message with whichever regular expression of the first regular expression or the second regular expression has the higher priority.  The additional element represent a further mental process step mentally 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 9 and 19 are not patent eligible.



Response to Arguments and Amendments

Applicant's arguments filed 11/8/2021 with respect to the rejection of claims as being directed to an abstract idea without significantly more have been fully considered but they are not persuasive. 

The applicant argues the claim limitations of “create a representation of a graph” and “classifying a second message....by traversing the connected nodes in the graph...and classifying the second message” cannot encompass a mental process performed in a human mind because “a human mind cannot actually create a representation of a graph with connected nodes and cannot traverse the connected nodes in the graph and cannot actually classify a message.”  Examiner respectfully disagrees.  A human mind can mentally create a representation of a graph with connected nodes representing regular expressions and can further write this representation out on pencil and paper to create the representation graph.

The applicant argues “independent claim 1, as a whole, integrates the alleged judicial exception into a practical application” because regular expressions are re-ordered into an order of priority based on frequencies that the regular expressions match the messages so that “the system can save time and energy in classifying log messages.”  Examiner respectfully disagrees.  The claim limitation of adaptively re-ordering expressions has been identified as an abstract idea step in the corresponding rejection above.  Every aspect of this claim limitation encompasses a mental process and does not directly addresses a clear 

The applicant argues the prior office action does not clearly explain why “the features recited in the claims do not provide an inventive concept or amount to significantly more than the exception.”  Examiner respectfully disagrees.  The applicant does not address the any text of the cited rejection above and in the previous office action.  The additional steps of implementing the abstract idea steps on a generic computer process does not provide significantly more.  As previously disclose, the additional element of using a processor to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 1, 13 and 20, as a whole, are directed an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, accordingly, claims 1, 13 and 20 are not patent eligible.

Applicant’s arguments, with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 3, 5-7, 13, 15, 17, 18 and 20 has been withdrawn. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169